DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/704,563 filed on 15/05/2019. Claims 1-22 are pending in the office action.
Drawings
The drawings are objected to because figure 6 does not show or label that input/information coming from.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
As per claim 1: line 9, replaces “such that” with -- wherein --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As per claims 2-3 and 14-17, claim limitations “data packet” and “digitally demodulate the data packet” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Application specification, paragraph 25, describes “The controller circuit in the first connector 110 can be configured for transmitter. For example, information (e.g., packet of data with a request to increase and/or decrease power of transmission between first coil and second coil) from a second device 101 housing a second coils of wireless charging system is obtained controller circuit via the second connector 120. The controller circuit is configured for digital demodulation of this information” which appears the controller of charging system to obtain charging information (i.e., data packet) and user (portable) device’s controller 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Examiner’s remark: the claimed limitations “data packet” and “digital demodulation” to be interpreted controllers process information would capable to obtain “data packet” and “digital demodulation”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baarman et al., (U.S. Pub. 20170237280).
With respect to claims 1, 10, 13, and 19: Baarman discloses a device, comprising: 
a first connector including a first circuit (‘280, fig. 3-5, adapter 13, power output port 16 (i.e., a first connector) and a first circuit (AC/DC rectifier), par. 56); and 

a tank circuit (‘280, fig. 6-7 and fig. 12, par. 63, each wireless power transmitter 14 may be contained in a tank circuit (e.g., the subcircuit containing the coil 20 and the resonant capacitor 21 and also see fig. 10 and par. 59); and 
a first transformer coil coupled to the tank circuit (‘280, fig. 6-7, fig. 12, first transformer coil 20 couple to tank circuit, par. 63), 
the first circuit configured to vary at least one of switching frequency and impedance (inductance and/or capacitance) of the tank circuit, the tank circuit configured to magnetically couple the first transformer coil and a second transformer coil of a user device based on the at least one of the switching frequency and the impedance, such that the first transformer coil powers the user device (i.e., portable device) based on the magnetic coupling (‘280, par. 63, switch circuit 104, the controller 98 can individually adjust the power output for the power outlet port 16 and/or wireless power transmitter 14, also the controller may adjust the resonant frequency of the tank circuit by adjust the inductance and/or capacitance (i.e., impedance) of the tank circuit. The inductance may be adjusted using a variable inductor or a bank of inductors that may be switched into or out of the tank circuit. Similarly, the capacitance may be adjusted using variable capacitor or a bank of capacitors that may be switched into or out of the tank circuit, fig. 8 and fig. 10, portable device L/D, and second transformer of portable device 22).  
With respect to claims 2 and 14: Baarman discloses wherein the first connector is further configured to receive a packet of data, the packet of data representing a request to vary (i.e., adjust) power of transmission between the first transformer coil and the second transformer coil of the user device (‘280, par. 61, the secondary microcontroller 74 may send communications to the primary microcontroller 64 that permit the primary microcontroller 64 to vary one or more characteristics of the power applied to the coil 20.  The secondary microcontroller 74 may send communication signals indicative of the amount of power being received from the primary coil 20 or indicating whether more or less power is required. And par. 63, the microcontroller 98 may adjust the rail voltage of the power applied to the primary coil 20, the operating frequency of the wireless power transmitter or the duty cycle of the appropriate DC power level based on information (i.e., data packet) relating to the power level desired by the wireless device and/or efficiency of the inductive coupling with the wireless device).
With respect to claims 3 and 15: Baarman discloses wherein the first connector is further configured to digitally demodulate the packet of data and to vary power of transmission between the first transformer coil and the second transformer coil of the user device based on the request (‘280, par. 62-63, The secondary microcontroller 74 may send communication signals indicative of the amount of power being received from the primary coil 20 or indicating whether more or less power is required).  
As per claim 4 and 18: Baarman discloses the device of claim 1, wherein the second connector is configured for removably coupling to the user device (‘280, par. 11, fig. 6-7).  
As per claim 5: the device of claim 1, wherein the first connector includes a Universal Serial Bus (USB) male connector (‘280, par. 50, fig. 4-7).  
As per claim 6: the device of claim 1, wherein the first circuit is mounted on a Printed Circuit Board (PCB) via Surface Mount Technology (SMT) (‘280, fig. 4-9, surface 24).  
As per claim 7: the device of claim 1, wherein the magnetic coupling between the first transformer coil and the second transformer coil powers the user device (‘280, fig. 9-14, first transformer coil 20 and  the second transformer coil 22).  
As per claim 11: the wireless charging system of claim 10, including: 
a transmitter portion configured to transform electric power from a power supply to alternating current within the first transformer coil (‘280, par. 49, par. 59, fig. 10-12, generate appropriate AC power for coil 20); and 
a receiver portion configured to convert alternating current within the second transformer coil to direct current to charge the user device (‘280, par. 49, fig. 10-12, coil 22 with AC/DC rectifier to charge portable device (i.e., battery).  
As per claim 12: the wireless charging system of claim 11, wherein the transmitter portion includes the device (‘280, fig. 6-7 device 14), and the receiver portion includes the user device (‘280, fig. 9-12, portable device (user device)).  
With respect to claims 16-17: Baarman discloses wherein varying the at least one the switching frequency and the impedance of the tank circuit includes: in response to demodulating the packet of data, decreasing/increasing (i.e., adjusting) the impedance of the tank circuit (‘280, par. 62, micro-controller is directed increasing/decreasing power output and par. 63, adjust the resonant frequency of the .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baarman et al., (U.S. Pub. 20170237280).
With respect to claim 21: Baarman teaches a first transmitter coil, which is a spiral-round coil of Litz wire (‘280, par. 54), but does not teach the coil includes 20 strands of 0.1 mm diameter Litz wire.
However, Baarman teach the size, shape, and configuration of coil may vary from application to application depending in part on the amount of power to be 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to use Baarman’s recognition regarding to the size of Litz wire to form coil with different dimensions for serving different application purposes as similar as the claimed that would able achieving without undue experiment. (see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by handbecause limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.).)

With respect to claim 21: Baarman teaches the second connector 13 has disk shape (as shown in figs. 4-6), but does not teaches the dimension of the second connector has a diameter of 26 mm and a thickness of 4.5 mm. 
However, Baarman teaches the size, shape and configuration of the secondary coil 22 may be selected to correspond with the characteristics of the primary coil 20 (see ‘280, par. 61).
.

Claims 8-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baarman et al., (U.S. Pub. 20170237280) in view of Lawther et al., (WO 2008/108963).
Baarman teaches a multi-input wireless supply also includes a sensor (i.e., current, voltage, and another type of sensor) that can reliably indicate plurality of voltage sources and/or which source of power is connected to wireless power supply could be used (‘280, par. 80 and par. 84).
Baarman does not teaches (claim 8) wherein the first connector includes a visual indicator to represent a charging state of the user device, (claim 9) wherein the visual indicator includes a light pipe (claim 20) wherein the first connector includes a visual indicator, the method further comprising: providing a first visual indication of incomplete charge of the user device via the visual indicator while charging the user device; and 
Lawther teaches a charging display system that is capable of wirelessly charging a rechargeable device positioned on a connector-less charging surface and (claim 8) detecting the presence of a chargeable device on the charging surface and identifying the type of the chargeable device, displaying the output signal of presence of chargeable device on the charging display system (‘623, the abstract, fig. 3A-3B, and fig. 6), (claim 9) also teaches light sensor to detecting the presence of a chargeable device on the charging surface (‘623, fig. 3A-3C, device/light sensor 29, also see fig. 3A-3C description) (claim 20) the output signal displays charging status and charging level indicator 160 (‘623, see fig. 6, charging status indicator 160 would able to indicate incomplete charged and fully-charged by “STATUS” and graphical square boxes 160).
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to combine Lawther and Baarman to modify Baarman’s wireless charging transmitter to include Lawther’s wireless charging display system that allows user/consumer easily to interact with the chargeable/user device during charging process as well as indicating charging status (see ’623, page 2, see paragraph 1-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973.  The examiner can normally be reached on Mon - Fri 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851